Citation Nr: 1636092	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to an initial rating higher than 10 percent for left ankle arthritis.

4.  Entitlement to a higher rating for plantar fasciitis of the left foot with arthritis and postoperative residuals of tarsal tunnel release and plantar fascia release, evaluated as 10 percent disabling prior to May 19, 2014.

5.  Entitlement to a higher rating for plantar fasciitis of the left foot, evaluated as 20 percent disabling since May 19, 2014.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran's active service included periods from June 1972 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and Cleveland, Ohio, respectively.  In the December 2009 decision, the RO denied entitlement to service connection for back pain; denied entitlement to a rating in excess of 10 percent for plantar fasciitis of the left foot with postoperative residuals and arthritis; and granted service connection for left ankle arthritis and assigned an initial 10 percent disability rating, effective February 9, 2009.  In the February 2010 decision, the RO denied entitlement to service connection for impingement syndrome with degenerative changes in the acromioclavicular joint of the right shoulder.  In a subsequent August 2014 rating decision, the Appeals Management Center (AMC) increased the evaluation for the Veteran's left foot plantar fasciitis to 20 percent effective May 19, 2014.

The Veteran testified before the undersigned at an April 2013 Board videoconference hearing.  A transcript of that hearing has been associated with his claims file.  In correspondence dated in May 2016, the Veteran was informed that the Veterans Law Judge who conducted his April 2013 hearing was no longer employed by the Board; however, in correspondence dated in June 2016, the Veteran indicated that he did not wish to appear at another Board hearing.  

The issues of entitlement to service connection for a back disability,  
entitlement to a higher rating for left ankle arthritis, and entitlement to a higher rating for plantar fasciitis of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence indicates that the Veteran's degenerative arthritis of the right shoulder is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the right shoulder are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, as the Board grants entitlement to service connection for degenerative arthritis of the right shoulder, which constitutes a complete grant of the only claim decided herein, no discussion of VA's duties to notify or assist is necessary.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may still be granted on a direct basis with evidence of a relationship between the Veteran's cancer and his military service.  See Combee v Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Here, the Veteran asserts that he has a right shoulder disability that is the result of an in-service injury.  Specifically, the Veteran contends that he dislocated his right shoulder while playing softball in 1976.  Therefore, he argues that service connection is warranted for this disability. 

A review of the Veteran's VA treatment records reveals diagnoses of impingement syndrome and arthritic changes in the acromioclavicular joint of the right shoulder.  Therefore, the Veteran has a current disability with respect to this claim.  

A review of the Veteran's service treatment records reveal that he sought treatment in August 1976 after pulling his right shoulder during a softball game.  He was diagnosed as having trauma to the right shoulder and muscle strain, and prescribed a sling.  In October 1982, the Veteran sought treatment for pain and stiffness in his right shoulder, explaining that it felt like the pain was inside the shoulder joint.  The Veteran indicated that he would experience soreness in his right shoulder that was usually related to weather changes.  The physician diagnosed him as having chronic bursitis secondary to repeated trauma.  Six years later, in a October 1988 Report of Medical History, the Veteran again reported swollen or painful joints, explaining that he experienced right shoulder pain which was diagnosed as bursitis.  Later, in a November 1990 Dental Health Questionnaire, the Veteran reported having "painful joints."

The Veteran was provided with a VA joints examination in January 2010.  The examiner opined that, "The veteran does have record of a muscle strain and bursitis in his right shoulder during military service.  There are no records identified related to right shoulder problems after discharge until 2007.  He reports that his right shoulder problem has worsened in the last few years.  Given the time duration the current right shoulder condition is less likely than not related to military service."

At his April 2013 Board videoconference hearing, the Veteran testified that he experienced continuing right shoulder symptomatology "off and on" since the injury he sustained while paying softball in August 1976.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Here, the Board affords the opinion of the January 2010 VA examiner little probative value.  First, the examiner simply indicated that the Veteran was diagnosed as having "bursitis" in 1982; however, a closer review of the record shows that the Veteran complained of reoccurring right shoulder pain in 1982 which was specifically diagnosed as "chronic bursitis" by the physician, suggesting that it was not merely acute and transitory in nature.  Moreover, the Veteran again reported that he suffered from right shoulder pain in October 1988 which he attributed to the previous diagnosis of chronic bursitis, suggesting that his right shoulder symptomatology had persisted to that time.  Although the examiner based his negative nexus opinion on the premise that there were no records related to right shoulder problems after discharge until 2007, the examiner failed to address the Veteran's reports of continuity of right shoulder symptomatology since 1976 or his account of seeking treatment with his family physician upon separation from service in 1992.  

The Veteran's service treatment records reveal a traumatic right shoulder injury in August 1976 followed by a diagnosis of chronic bursitis of the right shoulder secondary to repeated trauma in October 1982 and continued complaints of right shoulder pain in October 1988.  In addition, he has competently reported sporadic right shoulder pain since August 1976, which is supported by the record.  Based on the above evidence, the Board concludes that service connection is warranted for degenerative arthritis of the right shoulder.  


ORDER

Entitlement to service connection for degenerative arthritis of the right shoulder is granted.


REMAND

The Veteran also seeks entitlement to service connection for a back disability as well as entitlement to higher disability ratings for his service-connected left ankle arthritis and plantar fasciitis of the left foot.  Unfortunately, the Board finds that additional development must be undertaken before these claims cam be adjudicated.  

With respect to the issue of entitlement to service connection for a back disability, the Veteran testified at his April 2013 Board videoconference hearing that he had "problems in service with my back in the mid-'80s."  Indeed, a review of the Veteran's service treatment records shows that he sought treatment for acute low back spasm in September 1981, while he sought treatment for a tailbone injury after falling backwards into a cement block in September 1985, at which time trauma to the lumbar spinal disc S1 was diagnosed.

The RO initially denied the Veteran's claim of entitlement to a back disability in its December 2009 rating decision because their review of the record did not show a current diagnosed back disability and because back pain alone was not considered an actually disabling condition.  However, the Board emphasizes that VA treatment records reveal diagnoses of mild degenerative disc disease of the lumbosacral spine as well as advanced degenerative disc disease of the thoracic spine.

The record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for a back disability.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Taking into account the Veteran's documented in-service treatment for back symptomatology as well as his currently diagnosed disorders of the lumbar and thoracic spines, the Board finds that remand for a VA examination is warranted in order to ascertain whether any current back disorder is etiologically related to active duty.  

With respect to the issues of entitlement to higher disability ratings for his service-connected left ankle arthritis and plantar fasciitis of the left foot, the Veteran was provided with a VA ankle conditions examination and a VA foot conditions examination in May 2014.  However, in his May 2016 Informal Hearing Presentation, the Veteran's representative argued that the May 2014 examinations were inadequate because (1) the VA examiner failed to provide an opinion on whether the Veteran's pain could significantly limit functional ability, and express that limitation in terms how much additional range of motion was lost due to pain on use or during flare-ups; and (2) the VA examiner failed to take the Veteran's lay statements into account, as per the Board's April 2014 Remand order.

Indeed, a review of the May 2014 examination reports reveals that while the examiner found that the Veteran did have functional loss and/or functional impairment of the ankle and foot, the examiner stated at the end of each report that, "It is not practical or feasible to objectively quantify any additional limitation due to pain, weakness, fatigability or incoordination in terms of the degrees of additional ROM loss due to "pain on use or during flare-ups"."  However, it is not clear from the examiner's statement why she found it to be "not practical or feasible" to do so.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  As such, the Board finds that the Veteran should be provided with new VA examinations to determine the current severity of his left ankle and foot symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided); Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (an inadequate medical evaluation frustrates judicial review); see also Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to determine the probable nature and etiologies of his diagnosed degenerative disc disease of the lumbar spine and thoracic spine.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in-service symptomatology, whether recorded in a treatment record or reported by the Veteran, and findings must be reported in detail with a complete rationale for all opinions must be provided.

The examiner is asked to determine whether the Veteran's diagnosed degenerative disc disease at least as likely as not (probability of 50 percent or more) began in service, was caused by service, or is otherwise related to service. 

The examiner must specifically discuss the relationship, if any, between the currently diagnosed degenerative disc disease and treatment received in service for back symptomatology in September 1981 and September 1985.

If the examiner concludes that the diagnosed degenerative disc disease is not directly related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) that the diagnosed degenerative disc disease was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left foot and ankle disabilities.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this decision, must be sent to the examiner for review.

All symptoms relative to the Veteran's left foot and ankle disabilities shall be set forth in detail.  

All appropriate ranges of left ankle motion shall be reported in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain.  The examiner shall, to the full extent possible, equate the level of impairment caused by all such losses to an equivalent level of decreased range of ankle motion, stated in degrees.  The examiner shall also equate the level of impairment caused by all such losses to "moderate," "moderately severe," or "severe" disability of the left foot.

The examiner shall report if there is ankylosis of the left ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position.

The examiner shall also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

The examiner shall also identify any evidence of left foot neuropathy and specify the nerves affected or seemingly affected by the disability.  An opinion shall be provided as to the severity of any associated paralysis, neuritis, or neuralgia (i.e., mild, moderate, moderately severe, severe, or complete paralysis).

The examiner shall also report the nature and severity of any scars associated with the service-connected left foot and ankle disabilities, to include whether the scarring causes any loss of function.  The scar size, and whether it is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left foot and ankle disabilities.  If the examiner rejects the Veteran's reports regarding symptoms, then the examiner must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


